            Case 5:21-cv-00237-G Document 7 Filed 04/27/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

DAVID DEAN WOODS,                              )
                                               )
        Petitioner,                            )
                                               )
v.                                             )   Case No. CIV-21-237-G
                                               )
                                               )
SCOTT NUNN,                                    )
                                               )
        Respondent.                            )

                                          ORDER

        This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Gary M. Purcell on April 2, 2021. Judge Purcell

recommends that Petitioner’s application for leave to proceed in forma pauperis be denied

because Petitioner has sufficient funds to pay the $5.00 filing fee. Within the time period

for a written objection, Petitioner has paid the required $5.00 fee. See Doc. No. 6.

Accordingly, the Court finds that Petitioner’s application to proceed in forma pauperis is

moot.

        IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. No. 5)

is ADOPTED, and Petitioner’s application (Doc. No. 2) is DENIED.

        IT IS FURTHER ORDERED that this matter is re-referred to Judge Purcell for

further proceedings consistent with the initial case referral.

        IT IS SO ORDERED this 27th day of April, 2021.
